Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.16/989,882 filed 8/10/2020.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6-11, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (2017/0364568) in view of Mueller et al (2021/0326717).

Regarding claim 1 Reynolds et al (2017/0364568) teaches A method (abstract; 43: process) comprising: 
receiving a new data set (118: new dataset); 
identifying at least one prior data set of a plurality of prior data sets that matches the new data set (118: new dataset may be linked automatically to previously-created dataset; 45: collaborative dataset; 67: relevant datasets); 
generating a natural language data science problem statement for the new data set based on information associated with the at least prior one data set that matches the new data set (2: data science, summarization of dataset; [0056]: “Insight information” may refer, in some examples, to information that may automatically convey (e.g., visually in text and/or graphics) dataset attributes of a created dataset; 118: For example, user interface element 1001 may be configured to generate data signals to associate a short description to the dataset,; User interface element 1007 may be configured to generate data signals to associate a narrative to the dataset, whereby the narrative may be of sufficient size to convey sufficient detail to those potential collaborators that may be interested in using the dataset for their own or different purposes.
-Where data science problem statement (disclosed in pg pub 0032: a natural language data science problem statement is a statement using vocabulary, grammar, and syntax of a target natural language) is a concise description of an issue); 
outputting the generated natural language data science problem statement for user verification (105: inference engine configured to detect pattern in data; user interface to request corrective information or to confirm; functionality of inference engine is more expansive; inferred data that determines a description of data); 
receiving user input verifying the natural language generated data science problem statement (102; 105; 118)
{in response to receiving user input verifying the natural language generated data science problem statement, generating one or more AutoAI configuration settings for the new data set based on one or more AutoAI configuration settings associated with the at least one prior data set that matches the new data set}
and detect patterns or classifications among datasets through the use of machine learning (98; 102-
where Reynolds teaches data science and data analysis that can provide collaborative datasets and present summarization of the datasets
[0002] Various embodiments relate generally to data science and data analysis, computer software and systems, and wired and wireless network communications to provide an interface between repositories of disparate datasets and computing machine-based entities that seek access to the datasets, and, more specifically, to a computing and data storage platform that facilitates consolidation of one or more datasets, whereby one or more interfaces, such as user interfaces, may be implemented as computerized tools for presenting summarization of dataset attributes to facilitate discovery, formation, and analysis of interrelated collaborative datasets.);

But does not specifically teach where Mueller teaches  
in response to receiving user input [verifying the natural language generated data science problem statement], generating one or more AutoAI configuration settings for the new data set based on one or more AutoAI configuration settings [associated with the at least one prior data set that matches the new data set]
(application pg pub 17 AutoAI/AutoML;
Mueller - allowing a user to provide input to train and update AutoAI:
abstract: user providing a training dataset, automatically initiate an AutoML process;
19:  The ML orchestrator may then make use of the dataset (and optionally other data) by utilizing an Automated Machine Learning system (or “AutoML” system), to train multiple ML models;
The user may also provide, via a same or adjacent interface, data to be labeled/inferred and the ML orchestrator may be notified via an event message, enabling it to similarly detect this data and utilize the trained ML pipeline(s) to generate inferences for the user, which can be written back to the storage location, sent back the user's device, etc. Accordingly, the user may utilize a simple UI to provide a training dataset of interest and the CML service may thus abstract away all of the complexity required to train (and optionally use) a ML model that was specifically-selected and trained for that user's use-case.).

Reynolds teaches data science analysis, and using machine learning to determine patterns and problem statements for datasets.  Mueller teaches AutoML for automating procedures for different tasks, such as making predictions for datasets ([0022] Generally, automated machine learning (AutoML) is the process of automating the complex procedures for applying machine learning to real-world problems.; 19).  Users can provide input in user interface to obtain best ML pipeline based on AutoML (19).  Thus, it would have been obvious to incorporate Mueller to allow for the machine learning of Reynolds to continuously be updated automatically based on new information, overcoming the difficulties of updating ML (as discussed in paragraphs 1-3 of Mueller, where ML has complex procedures and it is hard to find experienced professionals).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate AutoAI for improved AI/ML and to continuously train and improve the data science problem statement generation,
Allowing for the teaching
in response to receiving user input verifying the natural language generated data science problem statement, generating one or more AutoAI configuration settings for the new data set based on one or more AutoAI configuration settings associated with the at least one prior data set that matches the new data set.

	
Regarding claim 2 Reynolds teaches The method of claim 1, wherein identifying the at least one prior data set is based on comparison of labels in the at least one prior data set and labels in the new data set (69: collaborative datasets; 71: identify other datasets that may be relevant to dataset; identify associations, links, references that may indicate similar subject matter between dataset and other datasets; correlate dataset attributes; 118).  

Regarding claim 3 Reynolds teaches The method of claim 1, wherein identifying the at least one prior data set is based on comparison of data values in the at least one prior data set and data values in the new data set (69; 71; 118 – relevant datasets based on dataset information).  

Regarding claim 4 Reynolds teaches The method of claim 1, wherein identifying the at least one prior data set comprises identifying a single prior data set with a closest match to the new data set (69; 71; 118 – relevant datasets based on dataset information).  


Regarding claim 6 Reynolds teaches The method of claim 1, further comprising receiving user feedback regarding the generated natural language data science problem statement (105: inference engine configured to detect pattern in data; user interface to request corrective information or to confirm; functionality of inference engine is more expansive; inferred data that determines a description of data); and 
updating a machine learning algorithm used in generating the natural language data science problem statement based on the user feedback (98: detect patterns or classifications among datasets through the use of machine learning; 
102: one or more users or administrators of a collaborative dataset consolidation system may facilitate curation of datasets, as well as assisting in classifying and tagging data with relevant datasets attributes to increase the value of the interconnected dominion of collaborative datasets. According to various embodiments, attribute correlator 663 or any other computing device operating to perform statistical analysis or machine learning may be configured to facilitate curation of datasets, as well as assisting in classifying and tagging data with relevant datasets attributes.; 118
Where Reynolds uses machine learning to determine patterns, classification of datasets, which includes descriptions; and users can interact with system to make corrections, which update the machine learning).  

Regarding claim 7 Reynolds teaches The method of claim 1, wherein generating the natural language data science problem statement comprises generating the natural language data science problem statement based on labels, data values and the one or more machine learning {AutoAI} configuration settings for the at least one prior data set that matches the new data set (102; 118); 
But does not specifically teach where Mueller teaches the AutoAI.
Rejected for similar rationale and reasoning as claim 1.

Regarding claim 8 Reynolds teaches A system (abstract; 43: system) comprising: an interface; a memory; and a processor communicatively coupled to the interface and to the memory (abstract; fig 2; 2: computer software and systems; 43: interface; 58 processor), wherein the processor is configured to: 
receive a new data set via the interface (118: interface, new dataset); 
Docket No. P202002771US0127identify at least one prior data set of a plurality of prior data sets that matches the new data set; 
generate a natural language data science problem statement for the new data set based on information associated with the at least prior one data set that matches the new data set; 
output the generated natural language data science problem statement via the interface for user verification (118: interface); and 
and does not specifically teach, but when incorporated with Mueller, teaches in response to receiving user input verifying the natural language generated data science problem statement, generate one or more AutoAI configuration settings for the new data set based on one or more AutoAI configuration settings associated with the at least one prior data set that matches the new data set.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning 

Claim 9 Recites limitations similar to claim 2 and is rejected for similar rationale and reasoning
Claim 10 Recites limitations similar to claim 3 and is rejected for similar rationale and reasoning
Claim 11 Recites limitations similar to claim 4 and is rejected for similar rationale and reasoning

Claim 13 Recites limitations similar to claim 6 and is rejected for similar rationale and reasoning
Claim 14 Recites limitations similar to claim 7 and is rejected for similar rationale and reasoning


Regarding claim 15 Reynolds teaches A computer program product comprising a computer readable storage medium having a computer readable program stored therein (43), wherein the computer readable program, when executed by a processor, causes the processor to: 
receive a new data set; 
identify at least one prior data set of a plurality of prior data sets that matches the new data set; 
generate a natural language data science problem statement for the new data set based on information associated with the at least prior one data set that matches the new data set; 
Docket No. P202002771US0129output the generated natural language data science problem statement for user verification; and 
Does not specifically teach, but when incorporated with Mueller, teaches in response to receiving user input verifying the natural language generated data science problem statement, generate one or more AutoAI configuration settings for the new data set based on one or more AutoAI configuration settings associated with the at least one prior data set that matches the new data set.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning 

Claim 16 Recites limitations similar to claim 2 and is rejected for similar rationale and reasoning
Claim 17 Recites limitations similar to claim 4 and is rejected for similar rationale and reasoning

Claim 19 Recites limitations similar to claim 6 and is rejected for similar rationale and reasoning
Claim 20 Recites limitations similar to claim 7 and is rejected for similar rationale and reasoning



6.	Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (2017/0364568) in view of Mueller et al (2021/0326717) in further view of Gourley et al (2019/0130031).

Regarding claim 5 Reynolds teaches The method of claim 1, wherein identifying the at least one prior data set comprises identifying a plurality of prior data sets that match the new data set (69; 71; 118 – relevant datasets based on dataset information); 
But does not specifically teach where Gourley et al (2019/0130031) teaches
wherein generating the natural language data science problem statement for the new data set comprises generating a plurality of natural language data science problem statements, each of the plurality of natural language data science problem statements corresponding to one of the plurality of prior data sets that match the new data set (38: summary and suggestions 430 are provided to user; 39); and 
wherein outputting the generated natural language data science problem statement for user verification comprises outputting the plurality of generated natural language data science problem statements for user selection of one of the plurality of generated natural language data science problem statements (38: user make a summary selection; 39).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate user selection of the most appropriate statement/summary for an improved system to obtain the best description, and to continuously train and improve the data science problem statement generation.

Claim 12 Recites limitations similar to claim 5 and is rejected for similar rationale and reasoning

Claim 18 Recites limitations similar to claim 5 and is rejected for similar rationale and reasoning


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655